1:20-cv-01043-JBM # 1   Page 1 of 9
                                                               E-FILED
                                  Friday, 31 January, 2020 10:10:29 AM
                                           Clerk, U.S. District Court, ILCD
1:20-cv-01043-JBM # 1   Page 2 of 9
1:20-cv-01043-JBM # 1   Page 3 of 9
1:20-cv-01043-JBM # 1   Page 4 of 9
1:20-cv-01043-JBM # 1   Page 5 of 9
1:20-cv-01043-JBM # 1   Page 6 of 9
1:20-cv-01043-JBM # 1   Page 7 of 9
1:20-cv-01043-JBM # 1   Page 8 of 9
1:20-cv-01043-JBM # 1   Page 9 of 9
